Citation Nr: 1549897	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for migraine headaches.  


REPRESENTATION

Appellant represented by:	Adam R. Luck, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2003 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted service connection for migraine headaches and assigned an initial disability rating of 30 percent.  The Veteran has expressed disagreement with the initial disability rating assigned.  

In December 2014, the Board, in pertinent part, denied entitlement to an initial disability rating in excess of 30 percent for migraine headaches.   The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the December 2014 Board decision that denied entitlement to an increased disability rating for migraine headaches, and remanded the case to the Board for adjudication consistent with the Court's order with specific consideration of the Court's decision in Pierce v. Principi, 18 Vet. App. 440 (2004).  

In December 2014, the Board determined that an implied claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board remanded the claim to the RO for additional development and adjudication.   In his appeal of the December 2014 Board decision to the Court, the Veteran specifically argued that the Board erred in failing to adjudicate the claim of entitlement to a TDIU.  In addition, the Veteran has argued before the Board that the claim for a TDIU is inextricably intertwined with the claim for an increased disability rating for his migraine headaches.  However, in the September 2015 JMPR, the Court specifically did not disturb the Board's remand of the claim for a TDIU.  See September 2015 JMPR pp. 1-2, 12.  To date, the RO has not adjudicated the Veteran's claim of entitlement to a TDIU, and, therefore, jurisdiction over this claim remains with the RO and is not considered part of the instant appeal.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's migraine headache disability has been manifested by very frequent, completely prostrating, and prolonged attacks.  

2.  The symptomatology associated with the Veteran's migraine headache disability is capable of producing severe economic inadaptability.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for migraine headaches, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, a VA examination report from February 2013, and the Veteran's statements.  

The Veteran was afforded a VA examination in February 2013.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination is found to be adequate for ratings purposes of the issue on appeal.  The VA examiner reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiner addressed all the relevant rating criteria for rating migraine headaches, including the functional impact of the Veteran's disability upon his occupational and social functioning.  

The Board notes that the Veteran has not been afforded an examination since February 2013; however, a specific assertion of worsening of symptoms since the last VA examination was not made.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Such separate disability ratings are known as staged ratings.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Disability Rating for Migraine Headaches - Analysis

The Veteran contends that his service-connected migraine headaches are worse than the disability rating currently assigned, and asserts that a higher initial rating is warranted.  The Veteran asserts that he experiences frequent, severe migraines headaches that occur, on average, once per week.  In addition, the Veteran reports milder headaches that occur two to three times per week.  The Veteran contends that the severe headaches are completely prostrating, requiring prolonged rest in a dark, quiet room for relief, and result in severe economic inadaptability.  See e.g., May 2013 Notice of Disagreement; June 2015 VA Treatment Record. 

Migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.  The May 2013 rating decision that granted service connection for migraine headaches assigned an initial 30 percent disability rating.  

The Rating Schedule does not define "prostrating," nor has the Court.  See Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001).  

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce, 18 Vet. App. at 446.  In addition, the Court has held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id. citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrate that the Veteran's migraine headache disability is manifested by very frequent, completely prostrating, and prolonged attacks.  In addition and resolving all reasonable doubt in favor of the Veteran, the weight of the evidence demonstrates that the symptomatology associated with the Veteran's migraine headache disability is capable of producing severe economic inadaptability.  In this regard, the Board finds that the Veteran's migraine disability is manifested by symptomatology that more nearly approximates a 50 percent disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

An August 2012 VA neurological consultation report indicates that the Veteran reported headaches occurring twice a week, with severe headaches occurring at least twice a month, lasting for a couple days.  The Veteran reported associated symptoms of pain, photophobia, and phonophobia.  The Veteran reported that he tries to lie down to relieve his headache pain if he is home when a headache occurs.  Finally, the Veteran reported that he "is able to function at work with the lower grade headaches."  The VA examiner noted that the Veteran was currently working as a customer service representative and was attending graduate school.  

A December 2012 VA neurological consultation report indicates that the Veteran reported headaches occurring at least once per week, with severe headaches occurring once or twice a month.  The VA clinician indicated that the Veteran "is able to function normally despite the headaches."  

Upon VA examination in February 2013, the Veteran reported headache pain described as constant and located on both sides of the head.  The Veteran also reported sensations of butterflies and an irritated stomach that accompanied his headaches.  The Veteran denied nausea, vomiting, photophobia, phonophobia, changes in vision, or sensory changes that accompany his headaches.  Following examination, the VA examiner indicated that the Veteran experienced very frequent prostrating and prolonged migraine headache attacks, specifically noting that the Veteran experiences migraine headaches more frequently than once per month.  The VA examiner also indicated that the Veteran's migraine headaches affected his ability to work in that he has difficulty concentrating during migraine headaches, which requires more frequent breaks.  The Veteran reported that he could only work part-time for three to four days a week.  The Veteran also reported that he took three days of sick leave in the preceding year.  

A March 2013 VA neurological consultation report indicates that the Veteran reported mild headaches occurring at least every other day and severe migraine headaches occurring three to four times per month.  The Veteran reported that his employer "has been flexible and allows [the Veteran] to stay home if necessary and change his work schedule."  The VA clinician indicated that the Veteran's "migraines are nearly disabling although [he] is trying to function as best as possible at work."  

In the May 2013 Notice of Disagreement, the Veteran contended that he is entitled to a 50 percent disability rating.  Specifically, the Veteran contended that his prostrating headaches occur, on average, four to six times per month, with additional cluster headaches occurring three to five times per week.  Finally, the Veteran indicated that he no longer had flexibility in his work schedule, which resulted in "economic inadaptability."  

A July 2013 VA neurological consultation report indicates that the Veteran reported mild headaches at least two to three times per week and severe migraine headaches occurring three to four headaches per month.  The Veteran reported pounding and throbbing pain, difficulty concentrating, photophobia, and phonophobia as symptoms associated with his migraine headaches.  The Veteran reported that he "is finding it more difficult to function at work" as his new manager is less understanding of the Veteran's situation.  

An August 2013 VA chiropractic treatment record indicates that the Veteran reported that his headaches have become more frequent and intense since their onset in 2003.  The Veteran reported still attending school and working almost 30 hours per week.  The VA chiropractor provided a diagnosis of cervical and thoracic strain with associated cervicogenic headache.  Subsequent VA chiropractic treatment records dated between September 2013 and June 2015 indicate that the Veteran reported no change in his headache severity or frequency.  These VA chiropractic record consistently indicated that the Veteran continued to attend graduate school and worked approximately 30 hours per week.  See e.g., October 2013 VA Chiropractic Treatment Record ("effectively managed attending graduate school while working approximating 30 hours per week.")

A November 2013 VA neurological consultation report indicates that the Veteran reported severe headaches occurring three to four times per month, although he had a headache two weeks prior that lasted six days.  The Veteran reported pounding and throbbing pain, photophobia, and phonophobia as symptoms associated with his migraine headaches.  In a February 2014 addendum, the VA clinician indicated that the Veteran "typically has 3 to 5 episodic migraine exacerbations per month resulting in temporary headache-related disability."  

In the February 2014 Substantive Appeal (VA Form 9), the Veteran indicated that his headaches "average much more than once a month for the past several months and are completely prostrating."  As a result, the Veteran contends he is entitled to a 50 percent disability rating. 

An October 2014 VA neurological consultation report indicates that the Veteran reported severe headaches occurring four to five times per month, for which he sleeps for several hours for relief.  The Veteran also reported cluster headaches occurring three times per week.  The VA clinician indicated that the Veteran "can function normally, but the pain is quite bothersome."  The VA clinician also indicated that the Veteran's migraine headaches "remain disabling as previously noted as he has been unable to tolerate light and cannot function at the computer."  

In an October 2014 sworn statement, the Veteran indicated that his headaches occur suddenly and sometimes without warning.  The Veteran also indicated that his headache pain is "very difficult to deal with and impacts my ability to work and my relationship with my family."  The Veteran specifically noted that he has been limited to part-time employment, working only three days a week and taking frequent breaks when he does work.  Finally, the Veteran reported numerous side-effects of his headache medications, including impaired concentration, photosensitivity, and restlessness.  

A June 2015 VA neurological consultation report indicates that the Veteran reported mild headaches occurring three to four times per week, and severe migraine headaches occurring four to five times per week.  The Veteran reported photophobia, phonophobia, visual flashes, and occasional nausea and blurry vision as symptoms associated with his migraine headaches.  The Veteran reported requiring five to six hours in a dark, quiet room for relief of his migraine headaches.  The Veteran reported that his migraine headaches negatively affected his work and has been reported for errors and slow working speed.  

A September 2015 VA neurological consultation report indicates that the Veteran reported four severe migraine headaches in each of the preceding three months, and mild headaches occurring between two and three times per week in each of the preceding three months.  

In consideration of all of the evidence of record, including the Veteran's statements, VA treatment records, and the VA examination report, the Board finds that the Veteran experiences very frequent, completely prostrating, and prolonged attacks occurring approximately once per week.  The Veteran has consistently stated that his headaches are consistently accompanied by symptoms of impaired concentration, photophobia, and phonophobia, and require prolonged periods of rest and use of prescription medication.  In addition, the Veteran has consistently described that symptoms associated with these prostrating migraine headaches usually last one to two days in duration.  There is no indication in the record that the Veteran's reports of symptoms associated with the headaches are not credible and the Board finds these statements probative in determining the severity of the Veteran's migraine headache disability.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's migraine headache disability manifests in symptomatology capable of producing severe economic inadaptability.  In this regard, the Veteran has consistently indicated that his migraine headaches negatively affect his ability to work, resulting in decreased productivity and increased difficulty in completing occupational tasks.  The Veteran has further indicated that he is only limited to part-time employment and must take additional breaks due to the symptoms associated with his migraine headaches.  The Veteran contends, therefore, that his migraine headaches result in severe economic inadaptability.  

Despite the Veteran's contentions, the evidence of record is inconsistent as to whether the Veteran's migraine headaches actually result in severe economic inadaptability.  The evidence of record consistently indicates that the Veteran attended graduate school and maintained a 30-hour-per-week work schedule during the appeal period.  The Veteran reported only taking three days of sick leave from work due to his migraine headaches.  See February 2013 VA Examination Report.  In December 2012, the Veteran's treating neurologist indicated that the Veteran was "able to function normally despite the headaches."  In March 2013, the same VA neurologist indicated that the Veteran's "migraines are nearly disabling although [he] is trying to function as best as possible at work."  In October 2013, the Veteran's treating chiropractor indicated that the Veteran "effectively managed attending graduate school while working approximating 30 hours per week."  In October 2014, the Veteran's treating neurologist indicated that the Veteran "can function normally, but the pain is quite bothersome" and his migraines "remain disabling."

Regardless of whether the Veteran's migraine headache disability is actually productive of severe economic inadaptability, the Board must consider whether his migraine headache disability is capable of producing severe economic inadaptability.  See Pierce, 18 Vet. App. at 446-47.  The evidence of record demonstrates that the Veteran experiences completely prostrating migraine headaches approximately once per week.  The Veteran has consistently stated that his headaches are accompanied by symptoms of impaired concentration, photophobia, and phonophobia, and require prolonged periods of rest in a dark, quiet room for symptom relief.  The Veteran has consistently described that symptoms associated with these prostrating migraine headaches usually last one to two days in duration.  Therefore, in consideration of the frequency, severity, and duration of the migraine headaches, the Board finds that the Veteran's migraine headache disability is manifested by symptomatology capable of producing severe financial inadaptability.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence demonstrates  that the symptomatology associated with the Veteran's migraine headaches more nearly approximates the criteria required for a 50 percent disability rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for chronic migraine headaches, a back disability, a bilateral knee disability, and tinnitus.  

The Board finds that the symptomatology and impairments caused by the Veteran's migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology and impairment associated with his migraine headaches.  In this regard, the Veteran's migraine headaches are manifested by prostrating attacks manifested by pain, photophobia, phonophobia, and impaired concentration.   

Additionally, while the Veteran asserts his service-connected disabilities together render him unemployable, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current migraine headache disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 50 percent, and no higher, for a migraine headache disability is warranted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


